Title: From George Washington to Brigadier General Anthony Wayne, 29 October 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir
          Head Quarters West point 29th Octobr 1779.
        
        I recd your favr of the 27th in due time. Before this reaches you, you will undoubtedly have heard that the enemy have returned to Staten Island. I think you may as well take post with

the Infantry, for the present, in the neighbourhood of paramus inclining towards Kakeate, and draw your forage as much as possible from the lower part of Bergen. You will be in a good situation to gain intelligence from New York. should any thing of consequence come to your knowledge, I shall be obliged to you for communicating it. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
        
          P.S. Hold yourself in readiness to move on towards Stoney point or this post if necessary. some information just received may make it so.
        
      